DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to communications filed July 29, 2021. Claims 1, 5, 7, 9-12 have been amended. Claims 1-12 are currently pending.

Claim Rejections - 35 USC § 112
All 35 USC § 112 rejections have been overcome by Applicant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zohar et al. (Zohar; US Pub No. 2015/0133820 A1).
As per claim 1, Zohar discloses an assessment system for assessing a performance of at least one autonomous actor in a dynamic environment, said assessment system comprising a computer program which, when operating on a data processing system, causes operations to be carried out, the operations comprising:
retrieving input selected from digital information, sensor data and a combination thereof, for detecting and classifying said at least one autonomous actor that is present in said dynamic environment (paragraph [0003]); 
setting up a virtual reality simulation of said dynamic environment, and synchronizing said virtual reality simulation with said dynamic environment (paragraphs [0004] & [0005]);
evaluating behavior of said at least one autonomous actor in said dynamic environment, said evaluating comprising measuring, analyzing and classifying actions and reactions of said at least one autonomous actor in said synchronized virtual reality simulation while said autonomous actor performs at least one predefined procedures in said dynamic environment (paragraphs [0004]-[0009]);
comparing said behavior of said at least one autonomous actor with a curriculum, said curriculum comprising at least one documented procedure and at least one documented performance value of said at least one predefined procedure (paragraph [0119]; paragraph [0120], lines 1-6: historical report contains patient’s progress and performance; the ; and
outputting a qualification for said performance (paragraph [0110], lines 1-3: putting as many dishes as possible into a dishwasher within a given time frame).
As per claim 2, Zohar discloses the assessment system of claim 1, wherein said performance value is selected from an absolute performance value and a relative performance value and a combination thereof, in particular said absolute performance value being based on predefined parameters that are part of the curriculum, and said relative performance value being calculated based on at least one reference performance values of a peer group (paragraph [0104], lines 1-8 & 12-16; paragraph [0110], lines 1-3: absolute performance value – given time frame to take dishes out of dishwasher).
As per claim 3, Zohar discloses the assessment system of claim 2, wherein said absolute performance value is mathematically calculated and said relative performance value is derived from a statistical evaluation (paragraph [0104], lines 1-8 & 12-16), wherein in particular said at least one performance value is applied to at least one selected from individual actions, reactions, on groups of actions, on groups of reactions and combinations thereof (paragraph [0110], lines 1-3: individual action – given time frame to take dishes out of dishwasher).
As per claim 4, Zohar discloses the assessment system of claim 1, wherein said groups of actions and reactions are selected from one type of behavior, different kind of behaviors that are statistically correlated with each other, and combinations thereof (paragraph [0110]: type of behavior).
As per claim 9, (see rejection of claim 1 above) an assessment method for assessment of a performance of at least one autonomous actor in a dynamic environment, said assessment method comprising:
- retrieving input selected from digital information, sensor data and a combination thereof, for detecting and classifying said at least one autonomous actor that is present in said dynamic environment;
-    setting up a virtual reality simulation of said dynamic environment, and synchronizing said virtual reality simulation with said dynamic environment;
-    evaluating behavior of said at least one autonomous actor in said dynamic environment, said evaluating comprising measuring, analyzing and classifying actions and reactions of said at least one autonomous actor in said synchronized virtual reality simulation while said autonomous actor performs at least one predefined procedures in said dynamic environment;
-    comparing said behaviour of said at least one autonomous actor with a curriculum, said curriculum comprising at least one documented procedure and at least one documented performance value of said at least one predefined procedure; and
-    outputting a qualification for said performance.
As per claim 11, (see rejection of claim 1 above) a computer program product for assessment of a performance of at least one autonomous actor in a dynamic environment for the purpose of certification, said computer program, when operating on a data processing system, causes operations to be carried out, the operations comprising:
retrieving input selected from digital information, sensor data and a combination thereof, for detecting and classifying said at least one autonomous actor that is present in said dynamic environment;
setting up a virtual reality simulation of said dynamic environment, and synchronizing said virtual reality simulation with said dynamic environment;
evaluating behavior of said at least one autonomous actor in said dynamic environment, said evaluating comprising measuring, analyzing and classifying actions and reactions of said at least one autonomous actor in said synchronized virtual reality simulation while said autonomous actor performs at least one predefined procedures in said dynamic environment;
comparing said behaviour of said at least one autonomous actor with a curriculum, said curriculum comprising at least one documented procedure and at least one documented performance value of said at least one predefined procedure; and
outputting a qualification for said performance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zohar in view of Fields et al. (Fields; US Pub No. 2014/0272810 A1).
As per claim 5, Zohar teaches the assessment system of claim 1, wherein the operations further include determining a status of observation and a level of resource consumption, and said assessment system uses performance data of a peer group related to said at least one predefined procedure to determine specific actions of the at least one autonomous actor that correlates with faults related to accident involvement in said at least one predefined procedure (paragraph [0104]: local user data/information to be compared to remote user data/information for the construction of a comparative database and/or group/population statistics). 
	Zohar does not expressly teach wherein the operations further include determining a status of observation and a level of resource consumption. 
	Fields teaches wherein the operations further include determining a status of observation and a level of resource consumption (paragraph [0041], lines 8-9: level of resource consumption – length of time of gaze; paragraph [0050], lines 1-6).
As the prior art of Zohar teaches a task related to driving a car, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the monitoring of a driver behavior as taught by Fields, since Fields states in paragraph [0001] that such a modification would result in tracking a driver’s driving skills.
As per claim 6, Zohar teaches the assessment system of claim 1.  
Zohar does not expressly teach wherein said dynamic environment is a traffic environment, said at least one autonomous actor is a driver, and said behaviour comprises behaviour of said driver while driving a vehicle, wherein said computer program furthermore retrieves data of said driver collected from previous attempts on said behaviour, wherein in particular said predefined procedure comprises a specific driving task, and said computer program furthermore retrieves data of said driver collected from previous attempts on said specific driving task.
Fields teaches wherein said dynamic environment is a traffic environment (paragraph [0003], lines 2-3; paragraph [0036], lines 13-14), said at least one autonomous actor is a driver (paragraph [0003], lines 2-3), and said behaviour comprises behaviour of said driver while driving a vehicle (paragraph [0003], lines 2-4), wherein said computer program furthermore retrieves data of said driver collected from previous attempts on said behavior (paragraph [0003], lines 2-4), wherein in particular said predefined procedure comprises a specific driving task (paragraph [0004], lines 5-6), and said computer program furthermore retrieves data of said driver collected from previous attempts on said specific driving task (paragraph [0004]).
As the prior art of Zohar teaches a task related to driving a car, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the monitoring of a driver behavior as taught by Fields, since Fields states in paragraph [0001] that such a modification would result in tracking a driver’s driving skills. 
As per claim 7, Zohar in view of Fields further teaches the assessment system of claim 6, wherein upon determining that no indication for increased risk, the autonomous assessment system does a a level of resource consumption (Fields, paragraph [0041], lines 8-9: level of resource consumption – length of time of gaze; paragraph [0050], lines 1-6).

Claims 8, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zohar in view of Manzella (US Patent No. 10,115,173 B1).
As per claim 8, Zohar teaches the assessment system of claim 1.
Zohar does not expressly teach wherein said qualification enables issuing a certificate if said qualification results in a pass, which certificate enables said autonomous actor to continue operating in said dynamic environment.
Manzella teaches wherein said qualification enables issuing a certificate if said qualification results in a pass, which certificate enables said autonomous actor to continue operating in said dynamic environment (col. 14, lines 57-64; col. 18, lines 8-16).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the issuing of a driver’s license as taught by Manzella, since Manzella states in column 17, lines 54-58 that such a modification would result in providing a driver’s license to a qualified driver.
As per claim 10, (see rejection of claim 8 above) the assessment method of claim 9, wherein at least one autonomous actor to continue operating in said dynamic environment.
As per claim 12, (see rejection of claim 8 above) the computer program product of claim 11, wherein computer program issues a digital certificate if said qualification results in a pass, which digital certificate enables said at least one autonomous actor to continue operating in said dynamic environment.

Response to Arguments
Applicant's arguments filed July 29, 2021 have been fully considered but they are not persuasive. With respect to Applicant’s argument that the prior art of Zohar does not disclose the claim limitations:
“setting up a virtual reality simulation of said dynamic environment, and synchronizing said virtual reality simulation with said dynamic environment;
evaluating behavior of said at least one autonomous actor in said dynamic environment, said evaluating comprising measuring, analyzing and classifying actions and reactions of said at least one autonomous actor in said synchronized virtual reality simulation while said autonomous actor performs at least one predefined procedures in said dynamic environment”
(Remarks, pgs. 6-8), Examiner respectfully disagrees. The prior art of Zohar teaches a virtual environment which represents a real world setting which can be modified on the fly. As the real world setting may be modified on the fly, this teaches a dynamic environment. The virtual environment and the real world setting are synchronized as objects are placed throughout the real world setting for an actor to interact with, therefore, in order for the actor to accurately interact with the objects, the virtual environment and the real world setting must be synchronized. Additionally, the prior art of Zohar teaches evaluating the performance of an actor within the virtual environment/real world setting in order to determine the progress of the actor/patient while performing specific tasks within the environment. Therefore, the prior art of Zohar discloses the limitations of claim 1 as outlined in the rejection above.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684